EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1105 john.mills@icrinc.com Cutera Reports First Quarter 2012 Results Revenue Grew 35% Year-Over-Year BRISBANE, Calif., May 10, 2012 ─ Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other light-based aesthetic systems for practitioners worldwide, today reported financial results for the first quarter ended March 31, 2012. Key financial highlights for the first quarter of 2012, compared to the same period in 2011, are as follows: · Revenue grew by $4.1 million, or 35%, to $15.7 million, from $11.6 million · Net loss was $5.3 million, or $0.38 per diluted share, which includes non-recurring integration costs associated with the Iridex acquisition Kevin Connors, president and CEO of Cutera, stated, “This is our fourth consecutive quarter of revenue growth in excess of 22%, compared to the same period one year ago.In the first quarter of 2012, our US revenue increased 50%, when compared to the first quarter of 2011. International revenue expanded by 27% during the first quarter of 2012, compared to the same period in 2011.The increased revenue in the first quarter of 2012, compared to the same period in 2011, was driven primarily by: 1) The improved effectiveness of our North American sales organization; 2) Recent successful product introductions of our GenesisPlus and Excel V laser systems; 3) Increased revenue of our existing Xeo flagship product; and 4) Iridex aesthetic acquisition.” “We are pleased that we have been able to integrate the Iridex aesthetic asset acquisition into our business as planned. Our second quarter 2012 will reflect a full quarter’s operating performance from this acquisition and we expect it to contribute incremental profits.” “We continue to make significant investments in research and development and believe it is vital to continue to deliver innovative products in the future.With this objective in mind, we entered the non-invasive body contouring segment of the market with the launch of our truSculptTM system in March 2012. This product received a CE Mark approval for body sculpting in January 2012 and has a 501(k) clearance for the treatment of cellulite. We expect to commence shipments of truSculpt in the third quarter of 2012.” Mr. Connors concluded, “We remain focused on key initiatives to improve our performance in 2012. We believe that our worldwide distribution network, strong cash position, with no debt, and an expanded portfolio of products offer continued, long-term opportunities for our company.” Conference Call The conference call to discuss these results is scheduled to begin at 2:00 p.m. PT (5:00 p.m. ET) on May 10, 2012. Participating in the call will be Kevin Connors, President and Chief Executive Officer, and Ron Santilli, Executive Vice President and Chief Financial Officer. The call will be broadcast live over the Internet hosted at the Investor Relations section of Cutera's website at www.cutera.com, and will be archived online within one hour of its completion through 8:59 p.m. PT (11:59 p.m. ET) on May 24, 2012. In addition, you may call 877-407-3982to listen to the live broadcast. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other light-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning Cutera's ability to leverage its business model, increase revenue, generate additional cash, become profitable, develop and commercialize existing and new products and applications, experience market adoption for its products, realize benefits from additional investment, and statements regarding long-term prospects and opportunities as well as the timing and expected benefits of integration activities are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause Cutera's actual results to differ materially from the statements contained herein. Potential risks and uncertainties that could affect Cutera's business and cause its financial results to differ materially from those contained in the forward-looking statements include the Company may not be successful in its efforts to improve sales productivity, revenue growth and become profitable improvement through the leverage of its operating expenses; the Company’s ability to successfully develop and launch new products and applications and market them to both its installed base and new customers; the length of the sales cycle process; unforeseen events and circumstances relating to the Company’s operations; government regulatory actions; and those other factors described in the section entitled, “Risk Factors”in its most recent Form 10-Q as filed with the Securities and Exchange Commission on May 10, 2012. Undue reliance should not be placed on forward-looking statements, which speak only as of the date they are made. Cutera undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. Cutera's first quarter ended March 31, 2012 financial performance, as discussed in this release, is preliminary and unaudited, and subject to adjustment. CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) March 31, December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ $ Marketable investments Accounts receivable, net Inventories Deferred tax asset 50 55 14 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Intangibles, net Deferred tax asset, net of current portion Other long-term assets - Total assets $ $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue - - - Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Stockholders’ equity: Common stock 14 14 14 Additional paid-in capital Retained earnings (Accumulated deficit) ) ) Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, December 31, March 31, Net revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) ) Interest and other income, net 96 Loss before income taxes ) ) ) Provisionfor income taxes 97 93 32 Net loss $ ) $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) $ ) Weighted-average number of shares used in per share calculations: Basic and Diluted CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, December 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation Tax benefit from stock-based compensation - 8 - Excess tax benefit (deficit) related to stock-based compensation - (1 ) - Depreciation and amortization Other 14 ) 44 Changes in assets and liabilities: Accounts receivable ) Inventories ) ) ) Other current assets and prepaid expenses Other long-term assets 28 7 - Accounts payable Accrued liabilities ) ) Deferred rent 27 55 (3 ) Deferred revenue ) ) ) Income tax liability (9 ) ) 2 Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) ) Business acquisition ) - - Proceeds from sales of marketable and long-term investments Proceeds from maturities of marketable investments Purchase of marketable investments ) ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan Excess tax benefit related to stock-based compensation - 1 - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ CUTERA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (in thousands, except percentage data) (unaudited) Three Months Ended March 31, % of Revenue December 31, % of Revenue March 31, % of Revenue Revenue By Geography: United States $ 40
